Appeal by the defendant from a judgment of the County Court, Westchester County (Silverman, J.), rendered July 8, 1991, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it *501was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s application for a severance of his trial from that of the codefendant was properly denied (People v Mahboubian, 74 NY2d 174, 184; CPL 200.40 [1]).
The defendant raises a Batson claim (Batson v Kentucky, 476 US 79) regarding the People’s peremptory challenges of two potential African-American jurors. Upon our review of the voir dire minutes, we find no impropriety in the court’s finding that these challenges were race-neutral and not pretextual (see, People v Hernandez, 75 NY2d 350, affd 500 US 352).
The sentence imposed is not excessive (see, People v Suitte, 90 AD2d 80).
We have considered the defendant’s remaining contentions and find them to be without merit. Miller, J. P., Thompson, Pizzuto and Santucci, JJ., concur.